 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SPENCER EARL ROGERS,                              Case No. 1:20-cv-00142-JDP
12                       Petitioner,                    ORDER TO SHOW CAUSE WHY PETITION
                                                        SHOULD NOT BE DISMISSED FOR
13           v.                                         FAILURE TO EXHAUST
14    CHRISTIAN PFEIFFER, WARDEN,                       ECF No. 1
15                       Respondent.
16

17          Petitioner Spencer Earl Rogers, a state prisoner with counsel, seeks a writ of habeas

18   corpus under 28 U.S.C. § 2254. ECF No. 1. The matter is before the court for preliminary

19   review under Rule 4 of the Rules Governing Section 2254 Cases. Under Rule 4, the judge

20   assigned to a habeas proceeding must examine the habeas petition and order a response thereto

21   unless it “plainly appears” that the petitioner is not entitled to relief. See Valdez v. Montgomery,

22   918 F.3d 687, 693 (9th Cir. 2019); Boyd v. Thompson, 147 F.3d 1124, 1127 (9th Cir. 1998).

23   Because the petition contains an unexhausted claim, we will order petitioner to show cause why

24   his petition should not be dismissed.

25   Discussion

26          Absent rare circumstances, a state prisoner shall not be granted federal habeas relief

27   unless “the applicant has exhausted the remedies available in the courts of the [s]tate.” 28 U.S.C.

28   § 2254(b)(1)(A). A petitioner can satisfy the exhaustion requirement by providing the highest
                                                        1
 1   state court with a full and fair opportunity to consider each claim before presenting it to the

 2   federal court. O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). The exhaustion doctrine is

 3   based on comity; it gives the state court the initial opportunity to correct the state’s alleged

 4   constitutional deprivations. See Coleman v. Thompson, 501 U.S. 722, 731 (1991); Rose v. Lundy,

 5   455 U.S. 509, 518 (1982). The existence of a parallel proceeding in state court warrants this

 6   court’s abstinence from considering the case. See Younger v. Harris, 401 U.S. 37 (1971).

 7          Here, petitioner has stated two claims for relief: (1) the trial court erred when it admitted

 8   the testimony of the prosecution’s gang expert, and (2) petitioner’s sentence violates his Eighth

 9   and Fourteenth amendment rights. See id. at 5-7. Although petitioner has exhausted his first

10   claim, id. at 7, his second claim is not exhausted, but rather is pending before the California

11   Supreme Court, id. at 8. Therefore, the petition is “mixed”—meaning the petition contains both

12   an exhausted and an unexhausted claim. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir.

13   2007). Federal courts must dismiss mixed petitions unless a petitioner can demonstrate he is

14   entitled to a stay and abeyance of his petition.1 See Butler v. Long, 752 F.3d 1177, 1180 (9th Cir.

15   2014) (per curiam).

16          Petitioner may seek a stay under either the Rhines or the Kelly procedure. See Rhines v.

17   Weber, 544 U.S. 269, 277 (2005); Kelly v. Small, 315 F.3d 1063, 1070–71 (9th Cir. 2002). Under

18   Rhines, a “stay and abeyance” is available only when: (1) there is “good cause” for the failure to

19   exhaust; (2) the unexhausted claims are not “plainly meritless”; and (3) the petitioner did not

20   intentionally engage in dilatory litigation tactics. 544 U.S. at 277-78. If petitioner wishes to stay
21   his petition under Rhines, he must demonstrate that he meets the three requirements of Rhines in

22   his response to this order to show cause.

23

24   1
       Alternatively, petitioner may move to withdraw his entire petition and return to federal court
     when he has exhausted his state court claim. However, petitioner is forewarned that the filing of
25   the instant petition does not toll AEDPA’s statute of limitations; his new petition must meet
26   AEDPA’s filing deadlines. Duncan v. Walker, 533 U.S. 167, 181-82 (2001). Absent rare
     circumstances, a federal habeas petition must be filed within one year of “the date on which the
27   judgment became final by the conclusion of direct review or the expiration of the time for seeking
     such review.” 28 U.S.C. § 2244(d)(1)(A).
28
                                                         2
 1           Under Kelly, a three-step procedure is used: (1) the petitioner amends his petition to delete

 2   any unexhausted claims; (2) the court in its discretion stays the amended, fully exhausted petition,

 3   and holds it in abeyance while the petitioner has the opportunity to proceed to state court to

 4   exhaust the deleted claims; and (3) once the claims have been exhausted in state court, the

 5   petitioner may return to federal court and amend his federal petition to include the newly-

 6   exhausted claims. Kelly, 315 F.3d at 1070-71 (citing Calderon v. U.S. Dist. Court (Taylor), 134

 7   F.3d 981, 986 (9th Cir. 1998)). However, under Kelly, petitioner will only be able to amend his

 8   petition with his newly-exhausted claim if it is “timely.” See King v. Ryan, 564 F.3d 1133, 1140-

 9   41 (9th Cir. 2009). His amended petition will be timely if either (1) the amended petition is filed

10   within AEDPA’s statute of limitations, see 28 U.S.C. § 2244(d), or (2) the new claim “relates

11   back” to his claims in his initial petition. See King, 564 F.3d at 1143; Mayle v. Felix, 545 U.S.

12   644, 664 (2005). A claim that simply arises from “the same trial, conviction, or sentence” does

13   not necessarily relate back to the initial claims. See Mayle, 545 at U.S. 659. To “relate back,” the

14   new claim must share a “common core of operative facts” with the claims in the pending petition.

15   Id.

16           Here, because petitioner’s first claim attacks the trial court’s actions and his second claim

17   seeks a youthful offender parole hearing in light of a new state rule, petitioner may have difficulty

18   showing that these claims share a common core of operative facts. For that reason, we will

19   require petitioner to notify this court of his intention to proceed under Kelly before we stay his

20   petition under Kelly. Once his second claim is exhausted in state court, he may seek to amend his
21   petition with the newly-exhausted claim.

22   Order

23           Within 30 days of the service of this order, petitioner must show cause why his petition

24   should not be dismissed for failure to exhaust. In his response, petitioner must either state his

25   grounds for a Rhines stay or state his intention to proceed with a Kelly stay. If petitioner elects a

26   Kelly stay, he must file an amended petition containing only his exhausted claim.
27

28
                                                        3
 1
     IT IS SO ORDERED.
 2

 3
     Dated:     March 24, 2020
 4                               UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 206.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                 4
